DETAILED ACTION
This Office Action details reasons for allowance.  Claim(s) 2 have been canceled.  Claim(s) 1, 10, 11, 13 and 15-18 have been amended.  Claim(s) 1, 3-7 and 11-18 are in condition for allowance.
The Declaration of Dr. Kazuya Koumoto, submitted by Applicant on 22 December 2021 under 37 CFR §1.132 are acknowledged and will be further discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3, 5 and 6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13-15, 17 and 18 are directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 8-10, directed to the invention(s) of Group II, do not all require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 06 July 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 8-10 directed to an invention non-elected without traverse.  Accordingly, claims 8-10 have been cancelled.

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 22 December 2021, with respect to the rejection of claims 1-7 under 35 U.S.C. § 102(a)(1) as being anticipated by Hirabayashi et al., has been fully considered and is persuasive.
Applicant contends the prior art do not expressly disclose the particle size distribution described in amended claim 1; and other independent claims. In addition, Applicant contends the prior art do not expressly disclose the same method of the present Specification necessary to arrive at the claimed particle size distribution.
Upon further consideration, the above arguments are found persuasive. There is no reasonable expectation or sufficient evidence the beta-glucan of Hirabayashi et al. would inherently have the particle size distribution presently claimed. 
The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.


	Claim 4 depends from claim 1, which has been amended to include limitations directed to a particle size distribution not taught or disclosed by Suzuki et al. And claim 16 depends from claim 4.
	Claim 11 has been amended to require the beta-glucan powder of claim 1.
Upon further consideration, there is no reasonable expectation or sufficient evidence the beta-glucan of Suzuki et al. would inherently have the particle size distribution presently claimed. 
The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s amendment, filed 22 December 2021, with respect to the rejection of claims 1-7, 11 and 16 under 35 U.S.C. §103 as being unpatentable over Hirabayashi et al. in view of Suzuki et al.; and the rejection of claims 12 and 16 under 35 U.S.C. §103 as being unpatentable over Hirabayashi et al. in view of Suzuki et al., and further in view of Jantarat et al., has been fully considered and is persuasive.
	Applicant’s arguments are the same as discussed above.
	The rejection is withdrawn for the same reasons as above.

Conclusion
Accordingly, claims 1, 3-7 and 11-18 (renumbered 1-14) currently amended are sufficient to place the application in condition for allowance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623